Exhibit 10.5
2009-000053B

PHYSICAL HEALTH INSURANCE CONTRACT
AGREEMENT BETWEEN
Puerto Rico Health Insurance Administration (PRHIA) a public instrumentality of
the Commonwealth of Puerto Rico organized pursuant to Act 72, of September 7,
1993, as amended, hereinafter referred to as the “ADMINISTRATION”, and
represented by it’s Executive Director, Mr. Domingo Nevárez Ramírez;
And
TRIPLE-S SALUD, INC., a private corporation duly organized and authorized to do
business under the laws of the Commonwealth of Puerto Rico, with Employer Social
Security Number ###-##-####, hereinafter referred to as “INSURER”, and
represented by its Chief Executive Officer, Ms. Socorro Rivas;
Contractor Name
Acting as
THIRD PARTY ADMINISTRATOR
IN THE METRO-NORTH REGION

 



--------------------------------------------------------------------------------



 



WITNESSETH
In consideration of the mutual covenants and agreements hereinafter set forth,
the parties, their personal representative and successors, agree as follows:
WHEREAS: The parties entered into contract number 09-053 (the Contract) to
provide health insurance coverage for the Metro-North medically indigent
population; enrolled in the Government Health Insurance Plan (GHIP) for the
period through November 1, 2008 until December 31, 2009.
WHEREAS: The Contract was amendment through Amendment Number 09-053A to comply
with the Center for Medicare and Medicaid Services (CMS) requirements.
WHEREAS: The Board of Directors of the ADMINISTRATION was in the process of
evaluating the entire proposal submitted by the proponents for the contract of
the GHIP for the period from 2009-2010.
WHEREAS: The Board of Directors of the ADMINISTRATION in a Extraordinary Meeting
celebrated on October 2, 2009, decided not to award contracts to any of the
proponents who submitted its proposal to the ADMINISTRATION for the physical,
mental and oral health coverage under the Governmental Health Insurance Plan.
The Board recommended that the contracts be extended until June 30, 2010. In a
Meeting of the Board of Directors celebrated on October 30, 2009, the Board
directed ASES to extend the contract for a two month period (from November 1,
2009 to December 31, 2009) to give the ADMINISTRATION the necessary time to
negotiate the contract extension contemplated in the October 2, 2009
Extraordinary Meeting. In consideration of the decision of the Board of Director
the parties agree to extend the Contract until December 31, 2009.
HENCEFORTH: The appearing Parties agree to extend the Contract Number 09-053 and
amend the Section 8.6 pages 143-144 EFFECTIVE DATE AND TERM, as follows:

2



--------------------------------------------------------------------------------



 



Article I: To amend provision 1 in SECTION 8.6 “Effective Date and Term” to read
as follows:

  1.   This Agreement shall be in effect from November 1, 2008 starting at 12:01
AM, Puerto Rico time, November 1, 2008, which shall be the first day that
coverage begins for which payment of service fees is due until December 31,
2009.     2.   ......     3.   ......

Article II: To incorporate last sentence in Section 3.3.13 page 49 the following
language:
     For the period of the contract extension, effective from November 1, 2009
through December 31, 2009, the ADMINISTRATION assures that it will provide an
adequate stop-loss insurance set at five thousand dollars ($5,000.00).
Article III: To amend Section 5, 5.1.1, pages 101-102 to read as follows:
5.1.1. THE ADMINISTRATION will pay an administrative fee of seven dollars and
twenty cents ($7.20) and a reinsurance premium of one dollar and fifty one cents
($1.51) on a monthly basis hitch will not exceed eight dollars and seventy one
cents per member per month ($8.71 pmpm) to the TPA. The ADMINISTRATION will
assume financial responsibility for claims costs for Basic, Special and Dental
Coverage risks not negotiated with the HCO’s up to a maximum of 105% of claim
costs. (See Appendix E) Expected claim cost has been established at one hundred
two dollars and eighty seven cents ($102.87 pmpm). TPA will assume financial
responsibility for all costs in excess of 105% of expected claim cost (in excess
of $108.01). Excess costs determination will include all claims paid after
6 months of the end of the contract year and an agreed IBNR reserve. Expected
claim costs do not include nine dollars and two cents ($9.02) for Mental Health
Services and the costs associated with the Asthma Therapy Management Project.
Article IV: To incorporate a new Appendix F, Guidelines for the Development of
Program Integrity Plan.

3



--------------------------------------------------------------------------------



 



All other terms and conditions of the contract number 09-053 remain unchanged.
In witness whereof, the parties have duly executed this Amendment on this 15 day
of December, 2009 and affixes below their respective signature.

      /s/ Domingo Nevárez Ramírez
 
Domingo Nevárez Ramírez, MHSA
   
Executive Director
   
Puerto Rico Health Insurance Administration
   
 
    /s/ Socorro Rivas
 
SOCORRO RIVAS
   
Chief Executive Officer
   
TRIPLE-S SALUD, INC.
   
 
    /s/ Luis A. Marini
 
LUIS A. MARINI, DMD
   
Chief Executive Officer
   
Triple-C, Inc.
   

Cifra 5000-100

4



--------------------------------------------------------------------------------



 



APPENDIX D
The Insurer shall comply with the following Medicaid Integrity Requirements:

A.   60 days after the dated of the agreement the Company must submit to ASES
Compliance Office copy of the policies and procedures for identifying and
tracking potential provider fraud cases, for conducting preliminary and full
investigation and for referring cases of suspected fraud to an appropriate law
enforcement agency.

B.   Each company must submit to the Administration’s Compliance Office on a
quarterly basis a report with the following information: preliminary and full
investigations, audits performed, administrative actions against providers,
overpayments identified and providers referred to the Department of Justice (if
not submit a certification signed by the Compliance Director and the President
or CFO).

C.   Each company must submit to the Compliance Office on a quarterly basis a
report with the following information: fraud investigations pending, fraud
investigations in process, fraud investigations finished and referrals to the
Department of Justice or U.S. Attorney’s Field Office (if there were no
investigations, submit a certification signed by the Compliance Director and the
President or CEO).

D.   Each Company has five (5) days to notify ASES about the referrals made to
the US Attorney’s Field Office and HHS-OIG.

E.   Each company must submit to the Compliance Office a certification signed by
the Compliance Director and the President or CEO indicating that all full
investigations are made in accordance with 42 CFR 455.15.

F.   Each Company has five (5) days to notify ASES about any adverse or negative
action that the MCO has taken on provider application or actions which limit the
ability of providers to participate in the program.

G.   Each company must review the credentialing forms to ensure that they are in
accordance with federal regulation 42 CFR 455.104.

H.   Each company must request to providers to fulfill an ownership and control
disclosures form. The company is responsible to ensure compliance with
regulation.

 



--------------------------------------------------------------------------------



 



APPENDIX D

I.   Each company must review providers agreement to incorporate appropriate
business transaction language to ensure accordance with federal regulation 42
CFR 455.105.

J.   Each company must request providers to fulfill a business transaction form
and verify compliance with regulation.

K.   Each company must establish a method to capture criminal conviction
information on owners, persons with control interest, agents and managing
employees of providers to ensure that is in accordance with federal regulation
42 CFR 455.106.

L.   Each company must review the enrollment packages for all provider types to
request criminal conviction information as stated before

M.   Each company should develop and implement procedures to report to HHS-OIG
and ASES within 20 working days any criminal conviction disclosures made during
the MCO credentialing process. Copy of the policies should be submitted to ASES
Compliance Office.

N.   Each company must submit to the Compliance Office a certification signed by
the Compliance Director and the President or CEO stating compliance with 42 CFR
455.106.

O.   ASES must include in the agreement evidence of compliance with 42 CFR
455.20 EOMB (Evidence of Medical Benefits).

P.   Each company must comply with requirement establish in 42 CFR 455.20.

Q.   Each company must comply with requirement established in 42 CFR 455.101.

R.   Each company must review the enrollment form and credentialing packages for
all provider types to capture the identity of managing employees.

 